                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CAREY B. DONALD, #M33774,                           )
                                                    )
                        Plaintiff,                  )
                                                    )
        vs.                                         )       Case No. 19-cv-00992-SMY
                                                    )
WARDEN,                                             )
MEDICAL DIRECTOR, and                               )
CHIEF ADMINISTRATIVE OFFICER,                       )
                                                    )
                        Defendants.                 )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Carey B. Donald, an inmate of the Illinois Department of Corrections currently

incarcerated at Menard Correctional Center, brings this action pursuant to 42 U.S.C. § 1983 for

alleged deprivations of his constitutional rights. Plaintiff asserts a claim for deliberate indifference

to a serious medical need and seeks monetary damages. (Doc. 1).

        This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

        The Complaint includes a one paragraph statement of claim. Plaintiff alleges he has a right

to weekly Procrit injections prescribed for him, but the injections have not been provided. (Doc.

1, p. 17). Based on the exhibits attached to the Complaint, it appears that some weekly shots were

not given as prescribed. (Id., p. 15). Plaintiff has not, however, alleged what role the Warden,

Medical Director, or Chief Administrative Officer played in his medical care. Under Federal Rule
of Civil Procedure 8, the Complaint must include a short, plain statement of the case against each

individual. Merely naming a party in the caption of a Complaint is not enough to state a claim

against him. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). In other words, Plaintiffs are

required to associate specific defendants with specific claims, so that defendants are put on notice

of the claims brought against them and so they can properly answer the Complaint. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); Fed. R. Civ. P. 8(a)(2).

       Additionally, because Plaintiff failed to allege specific acts of wrongdoing by the Warden,

Medical Director, and CAO, the personal involvement requirement necessary for Section 1983

liability is not met. Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). They cannot be held

liable based solely on their positions as administrators as the doctrine of respondeat superior does

not apply to section 1983 actions. Chavez v. Illinois State Police, 251 F.3d 612, 651 (2001);

Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Accordingly, the Complaint fails to

state a claim upon which relief can be granted and will be DISMISSED without prejudice.

                               Motion for Recruitment of Counsel

       Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), however, the Court has discretion

to recruit counsel to represent indigent litigants in appropriate cases. Johnson v. Doughty, 433

F.3d 1001, 1006 (7th Cir. 2006). When deciding whether to recruit counsel for an indigent litigant,

the Court must consider (1) whether the indigent plaintiff has made reasonable attempts to secure

counsel on his own, and, if so, (2) whether the difficulty of the case exceeds the plaintiff's capacity

as a layperson to coherently present it. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing

Pruitt, 503 F.3d at 654).




                                                  2
       Plaintiff discloses no efforts to locate counsel on his own and, therefore, his request for

recruitment of counsel is premature. Plaintiff may renew his request for counsel at any time during

the pending action, after first attempting to locate counsel on his own. If Plaintiff does renew his

request, he should give the Court rejection letters from at least three attorneys to prove that he has

made reasonable efforts to obtain counsel on his own. For the reasons stated, the Motion for

Recruitment of Counsel (Doc. 3) is DENIED without prejudice.

                                            Disposition

       IT IS HEREBY ORDERED that this matter does not survive 28 U.S.C. § 1915A review,

and the Complaint is DISMISSED without prejudice for failure to state a claim upon which relief

may be granted.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Recruitment of Counsel (Doc. 3)

is DENIED without prejudice.

       IT IS FURTHER ORDERED that Plaintiff is GRANTED leave to file a First Amended

Complaint on or before December 5, 2019. Should Plaintiff decide to file a First Amended

Complaint, he should identify each defendant in the case caption and set forth sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights. A successful complaint generally alleges “the who, what, when, where, and

how ....” DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Plaintiff should attempt to

include the relevant facts of his case in chronological order, inserting each defendant’s name where

necessary to identify the actors and each defendant’s actions. The First Amended Complaint

should comply with Rule 8 and Twombly pleading standards.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for



                                                  3
failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall count as one of Plaintiff’s three

allotted “strikes” under 28 U.S.C. § 1915(g).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Plaintiff must re-file any relevant exhibits he wishes the Court to consider. The First Amended

Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       If Plaintiff decides to file a First Amended Complaint, it is strongly recommended that he

use the civil rights complaint form designed for use in this District. He should label the form,

“First Amended Complaint,” and he should use the case number for this action (No. 19-cv-00992-

SMY). To enable Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff

a blank civil rights complaint form.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this Order will cause a delay in the transmission of court



                                                 4
documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: November 5, 2019

                                            s/ Staci M. Yandle_____
                                            STACI M. YANDLE
                                            United States District Judge




                                               5
